Citation Nr: 1040533	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for additional disability, 
resulting from VA hospitalization from November to December 2005.


REPRESENTATION

Veteran represented by:	Milan Rada, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1967.      

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The RO in New York, New York certified this appeal to the Board 
for appellate review.    

The Veteran and his spouse testified in support of this claim 
during a hearing held at the RO before the undersigned in April 
2010.

In June 2007, the RO granted entitlement to non-service-connected 
pension benefits.  The Veteran was notified of that decision on 
June 12, 2007.  In a statement received in July 2008, the Veteran 
argued for an earlier effective date for the grant of pension.  
In December 2009, the RO granted an earlier effective date in 
accordance with the Veteran's arguments.  Inasmuch as there is no 
timely notice of disagreement with the June 2007 decision, and 
the RO has essentially granted the benefit the Veteran was 
seeking, the Board will not further consider this issue.

In June 2010, the Board received argument from the Veteran that 
could be construed as motion to advance his appeal on the Board's 
docket.  38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  There has been no ruling on that motion, but this 
decision renders the motion moot.


FINDING OF FACT

The Veteran has additional disability, transient renal 
insufficiency, myocardial ischemia, and lower extremity 
compartment syndrome which developed secondary to an event that 
was not reasonably foreseeable during VA hospitalization and 
treatment from November to December 2005.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for additional 
disability, including, in part, partial paralysis, foot drop and 
an inability to walk, resulting from VA hospitalization from 
November to December 2005 are met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 17.32 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of 
the Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the Veteran in substantiating his claim.  
 
II.  Analysis

When a veteran suffers an injury or an aggravation of an injury 
resulting in a additional disability or death due to training, 
hospital care, medical or surgical treatment, or an examination 
furnished by a VA employee or in a VA facility, as defined in 38 
U.S.C.A. §1701(3)(A), disability compensation shall be awarded in 
the same manner as if such disability or death were service 
connected.  38 U.S.C.A. § 1151(a) (West 2002).  

Section 1151 of Title 38 of the United States Code was modified 
by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996) to 
require not only that the VA treatment in question result in 
additional disability, but also that the proximate cause of the 
additional disability be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the surgical treatment, or an event not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151 filed on or after October 1, 
1997, as was the claim in this case.  VAOPGCPREC 40-97; 63 Fed. 
Reg. 31,263 (1998).  

In determining whether a veteran has an additional disability, VA 
is to compare a veteran's condition immediately before the 
beginning of the hospital care or medical or surgical treatment 
upon which the claim is based to the veteran's condition after 
such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To 
establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death and that either VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, or 
it furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determining whether 
there was informed consent involves considering whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects, reasonable and 
available alternatives, and anticipated results if nothing is 
done.  38 C.F.R. § 17.32(c) (2010).  Signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that require the use of sedation and anesthesia or 
narcotic analgesia, are considered to produce significant 
discomfort to the patient, have a significant risk of 
complication or morbidity, require injections of any substance 
into a joint space or body cavity, or involve testing for Human 
Immunodeficiency Virus.  The informed consent process, including 
signed consent form, must be appropriately documented in the 
medical record.  38 C.F.R. § 17.32(d) (2010).

The Veteran contends that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, for 
disability caused by surgery performed at a VA facility on 
November 8, 2005 and post-operative treatment rendered there from 
November to December 2005.  In statements submitted during the 
course of this appeal and in his hearing testimony, presented in 
April 2010, the Veteran argued that he voluntarily underwent 
surgery on the upper arteries in his legs and a hernia repair on 
November 8, 2005; because he was slightly limited with regard to 
walking due to claudication and had a hernia.  Prior to the 
surgery, his surgeon, Dr. Cheng H. Lo, told him that after the 4-
hour surgery and a 7-day hospitalization, he would be "walking 
circles around the parking lot."  

He contends that medical personnel administered heparin without 
his consent, after which he developed clotting in his legs.  This 
complication necessitated a thrombectomy on the right, a femoral 
to popliteal bypass on the left, and a 53-day hospitalization, 
during which (beginning again 2nd day after surgery) medical 
personnel again administered heparin without consent.  
Thereafter, the Veteran had a heart attack, experienced kidney 
failure and reperfusion injuries/compartment syndrome, which 
necessitated fasciotomies bilaterally.  

The Veteran asserts that, since then, he has not been able to use 
his right hand (heparin allegedly administered through hep lock 
on right wrist) or legs, has had foot drop and neuropathies in 
the right hand and toes bilaterally and blackening toes, has 
required braces, a wheelchair and dialysis, has developed 
peripheral arterial occlusive disease, has noted a worsened 
hernia, has undergone open heart surgery (heparin destroyed his 
arteries) and has become permanently and totally disabled.

The Veteran and his representative assert that the additional 
disabilities from which the Veteran suffers secondary to the 
November 2005 surgery were not a reasonably expected result or 
complication of the surgery.  They alternatively assert that it 
was careless and negligent for VA to administer heparin in the 
Intensive Care Unit, knowing of its adverse effect on the Veteran 
and that, had VA acted responsibly, it would have obtained 
consent before doing so.  The Veteran and his representative also 
assert that medical personnel did not inform the Veteran of the 
possible consequences of the November 8, 2005 surgery or 
administration of heparin.  

The Veteran's representative questions an October 4, 2007 opinion 
of Dr. Mandar Tank, a VA physician, arguing that it is internally 
inconsistent and contradicts the findings of Dr. Lo, who 
performed the surgery.  

The representative has submitted medical articles discussing 
heparin-induced thrombocytopenia (HIT) in an effort to refute Dr. 
Tank's findings.  The representative points out that Dr. Lo notes 
that HIT is the likely cause of the Veteran's thromboembolic 
event, but characterizes the event first as a "well known 
complication of vascular surgery" and second as "rare but often 
unavoidable in patients such as [the Veteran] who test positive 
for HIT."

The Veteran has submitted a statement from his daughter, in which 
she indicates that following the surgery, Dr. Lo spoke to the 
family and told them that the complications noted above resulted 
from an adverse reaction to heparin.  Dr. Lo advised the family 
to ensure that the Veteran never received heparin again.  Quite 
surprisingly, during the days following surgery, while the 
Veteran was still in the intensive care unit, she learned that 
medical personnel were continuing to administer the drug to the 
Veteran.  Upon questioning, a doctor explained that they were 
doing so only in small doses such that it would not be harmful.  
The doctor also said that she would speak to Dr. Lo regarding the 
matter.

The Veteran has also submitted a statement from his mother, in 
which she confirms her daughter's statement.  Her statement also 
indicates that, after Dr. Lo advised the family to ensure that 
the Veteran never received heparin again, medical personnel twice 
administered the drug while he was still in the Intensive Care 
Unit, causing the Veteran to have a heart attack and experience 
kidney failure and HIT.  Thereafter, a doctor again told the 
family that the Veteran must never have heparin, but 
subsequently, in the presence of the daughter, another doctor 
administered the drug.  It was not until the daughter cleared up 
the matter that medical personnel annotated the Veteran's medical 
file with a warning to refrain from using heparin.  

Certain crucial medical records, including treatment records 
dated prior to November 8, 2005, consent forms and reports of the 
procedures the Veteran underwent on November 8, 2005 and in 
December 2005, are not in the claims file.  A remand to secure 
these records is not necessary, however, because the Veteran, his 
representative and the three medical professionals who reviewed 
this case and provided opinions in support thereof, including the 
surgeon who performed the November 8, 2005 procedures, agree that 
the Veteran has additional disability as a result of the November 
8, 2005 surgery and November to December 2005 hospitalization.   

According to these medical professionals and the available 
medical evidence, prior to November 8, 2005, the Veteran began 
having difficulty walking due to lower leg claudication secondary 
to severe aortoiliac occlusive disease.  At the same time, he had 
a left inguinal hernia that occasionally recurred.  He therefore 
elected to undergo surgery on November 8, 2005 for an 
aortabifemoral bypass and a hernia repair.  On admission, the 
surgeon noted a history of hypertension, coronary artery disease 
and hyperlipidemia.  A preoperative arteriogram showed multiple 
segments of stenosis in the iliac artery with severe 
atherosclerotic disease of the distal aorta.  Cardiac stress 
tests showed no significant ischemia and an ejection fracture of 
65 percent. 

During the surgery, the Veteran developed acute thrombosis of the 
main arteries of both lower extremities, a complication that 
necessitated a right femoral artery thrombectomy (attempted 
multiple times) and a left femoral-popliteal bypass.  Due to the 
blocked circulation in the Veteran's legs for an extended period 
of time, medical personnel started the Veteran on heparin, 
postoperatively.  

Two days later, the Veteran developed compartment syndrome, a 
complication that necessitated bilateral four-compartment lower 
extremity fasciotomies.  He also developed myocardial ischemia, 
renal failure that necessitated dialysis, respiratory failure 
that necessitated in excess of a week of mechanical ventilation, 
and neuropathies of the digits on his right hand and toes 
bilaterally with a drop in platelet counts, which hematology 
attributed to heparin.  

Medical professionals then stopped the heparin until two weeks 
later, when testing revealed negative antibodies to heparin 
(HIT).  Hematology, noting recovered platelets, decided that, 
although the Veteran should not get heparin for anticoagulation 
purposes, administering it at a low dose as a deep vein 
thrombosis prophylaxis would not be harmful.  Thereafter, the 
Veteran participated in physical therapy for one and a half 
months and underwent closure, including skin grafting, of his 
fasciotomy wounds bilaterally.  

Medical evidence dated since December 2005 establishes that, now, 
the Veteran has footdrop and partial paralysis, can stand, but is 
unable to walk unaided, utilizes braces and a wheelchair, has 
weakness in his legs, neuropathies in his feet and right hand, is 
severely limited in his ability to use his right hand, requires 
dialysis regularly, and has areas of gangrene skin and mental 
health difficulties.  In addition, his hernia has recurred.  The 
question is thus whether carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the treatment in question, resulted in the 
additional disability; or the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  

Three physicians have provided opinions on this matter, Dr. Tank, 
the VA examiner; Dr. Lo, the Veteran's surgeon; and Steven G. 
Friedman, M.D., Chairman, Department of Surgery, New York 
Downtown Hospital.  

In a statement dated in January 2007, Dr. Lo explained that 
during the November 8, 2005 surgery, the Veteran embolized 
distally down both legs, requiring thrombectomy on the right and 
a femoral to popliteal bypass on the left.  He further explained 
that the Veteran's postoperative course was complicated by 
development of transient renal insufficiency, myocardial ischemia 
and compartment syndrome of the lower extremities, the latter of 
which necessitated fasciotomies.  

He noted that the Veteran tested positive for HIT antibodies, and 
that HIT was the likely cause of his thromboembolic event.  He 
opined that the disability the Veteran developed from the 
November 8, 2005 operation resulted from the embolization, a 
well-known complication of vascular surgery that was rare, but 
often unavoidable, particularly in patients such as the Veteran 
who test positive for HIT.  He concluded that the Veteran's 
disabilities were most likely caused by complications from the 
distal embolization occurring on November 8, 2005.

During a VA general medical examination conducted in October 
2007, the VA examiner characterized the distal thrombosis that 
occurred during the November 8, 2005 surgery as a known 
complication of vascular bypass surgery of the iliac arteries.  
He indicated that the Veteran developed compartment syndrome 
postoperative due to the necrosis of the muscles that developed 
secondary to blocked circulation during surgery.  He further 
indicated that due to the extent of surgery, postoperatively, the 
Veteran had a mild heart attack and developed renal failure.  

He opined that the disability from which the Veteran now suffered 
was secondary to the surgery and not due to heparin.  He 
acknowledged that the heparin caused thrombocytopenia, but 
pointed out that the multiple thrombectomies and time spent under 
general anesthesia caused the Veteran to have renal failure and a 
heart attack.  He opined that the Veteran's footdrop and other 
neurological impairments, including weakness and peroneal nerve 
damage, resulted from compartment syndrome, which developed 
secondary to ischemia of the legs, noted during surgery.  

In November 2009, Dr. Friedman discussed the purpose of the 
November 8, 2005 surgery (to treat lower extremity claudication 
secondary to aorta-iliac occlusive disease) and the nature of the 
additional disability that developed from that surgery (partial 
paralysis, foot drop and an inability to walk).  He confirmed 
that during the surgery, the Veteran experienced a distal 
arterial thrombosis, which necessitated several thrombectomies.  
He also confirmed that, postoperatively, medical personnel 
administered heparin, after which the Veteran developed transient 
renal insufficiency, myocardial ischemia and lower extremity 
compartment syndrome.  Dr. Friedman agreed with Dr. Lo, the 
vascular surgeon, that HIT was the likely cause of the 
thromboembolic event on the basis that leg ischemia, stroke and 
myocardial infarction were known to result from HIT-induced 
arterial thrombosis.   

Citing Massimo Franchini, Heparin-induced thrombocytopenia: an 
update, Thrombosis Journal, Oct. 4, 2005, Dr. Friedman noted that 
HIT is an extremely rare event.  According to the article, the 
antibody associated with HIT occurs in up to 8 percent of 
heparinized patients and more frequently in patients undergoing 
cardiovascular surgery than in patients undergoing orthopedic 
surgery; only 1 to 5 percent of heparinized patient's progress to 
develop HIT with thrombocytopenia.  Dr. Friedman indicated that 
this study confirmed that 95 to 99 percent of patients do not 
progress to develop HIT with thrombocytopenia and that the 
antibodies leading to HIT with thrombocytopenia are even rarer in 
patients such as the Veteran, who was not undergoing 
cardiovascular surgery.  

Dr. Friedman concluded, based on his review of the Veteran's 
records, that the Veteran's additional disabilities were caused 
by HIT; an event occurring too rarely to be considered reasonably 
foreseeable.  He noted that HIT was so rare, that health care 
providers did not discuss the possibility of its occurrence with 
the patient prior to administering the drug.  

Dr. Friedman attached another article to his opinion, which 
indicated that heparin therapy was often complicated by 
thrombocytopenia (depending on type, occurs in 5 to 10 percent of 
heparinized patients) and, in such cases, medical professionals 
should discontinue administration of heparin by any form 
immediately and begin an alternative anticoagulant.  Roger S. 
Riley, M.D., Ph.D., Director of Hemostasis Laboratory, VCU Health 
Systems, Heparin-Induced Thrombocytopenia (HIT) Frequently Asked 
Questions.
 
The Board must assess the credibility and weight to be attached 
to medical opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  To have probative value a medical opinion must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008).  The Board 
must consider the weight to be placed on an opinion depending 
upon the reasoning employed to support the conclusion and the 
extent to which the physician reviewed prior clinical records and 
other evidence.  Id, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The 
Court has also held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty, see Bloom v. 
West, 12 Vet. App. 185, 187 (1999), that a medical opinion is 
inadequate when unsupported by clinical evidence, see Black v. 
Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of a 
medical opinion is 

In this case, the Board assigns the VA examiner's October 2007 
opinion the least evidentiary weight because it does not include 
a specific discussion of the role heparin played in the 
development of the Veteran's surgical and post-surgical 
complications.  This is curious, given that the examiner was 
privy to Dr. Lo's opinion, which linked the heparin to the 
complications.  

The Board assigns Dr. Lo's January 2007 opinion some evidentiary 
weight.  It is particularly insightful given that it was provided 
by the individual who conducted the November 8, 2005 surgery and 
aided in the post-surgical care of the Veteran.  Dr. Lo did not; 
however, explain the basis for his belief that the Veteran's 
additional disabilities resulted from embolic events during 
surgery, and not the thromboembolic events attributed to HIT or 
heparin.  The opinion does not cite to any medical literature and 
does not seem to be consistent with the history showing that the 
additional disabilities did not arise until two days after 
surgery with the administration of heparin.

The Board assigns Dr. Friedman's opinion the greatest evidentiary 
weight.  It is provided by a Chairman of a Department of Surgery, 
based on a review of the claims file and supported by rationale 
and references to specific medical literature.  It is also the 
only opinion that addresses the question of what type of 
information the Veteran would have been provided in order to give 
his informed consent.  According to this medical opinion, HIT is 
an extremely rare event, and one of which the Veteran would not 
have been informed.  

This case involves two questions.  First, did the Veteran's 
additional disabilities arise from the administration of heparin; 
and second, if heparin was the cause, was the additional 
disability the result of fault on the part of VA or an event not 
reasonably foreseeable.

The most probative opinions and the timing of the events at issue 
weigh in favor of a finding that the additional disabilities; 
renal insufficiency, myocardial ischemia, and lower extremity 
compartment syndrome; resulted from the use of heparin.  

In considering whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of risk 
that a reasonable health care provider would have disclosed in 
connection with the informed consent procedures outlined in 
38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d).  Those procedures 
require the practitioner with primary responsibility for 
performing a particular procedure to explain in understandable 
language the reasonably foreseeable risks of the procedure.  
38 C.F.R. § 17.32(c).  See Halcomb v. Shinseki, 23 Vet. App. 234 
(2009).

The Veteran has provided competent evidence that he was not 
informed of the risks of heparin use, or even that the drug would 
be used.  Dr. Friedman has provided the only medical evidence in 
this regard, and he has stated that the risks of the disabilities 
the Veteran developed were so rare that patients were not 
normally informed of them.  There is no evidence to the contrary.  
Dr. Lo and the VA examiner did not comment on this question, and 
the record contains no other evidence of informed consent.

Accordingly, the Board concludes that the evidence is in favor of 
a finding that the Veteran incurred additional disabilities, 
namely renal insufficiency, myocardial ischemia, and lower 
extremity compartment syndrome; were incurred as the result of 
the use of heparin during VA treatment in November 2005; and that 
the additional disabilities were not reasonably foreseeable.  The 
criteria for entitlement to compensation under the provisions of 
Title 38, United States Code, Section 1151, are met.  The claim 
is granted.



ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for additional disability, resulting from VA 
hospitalization from November to December 2005 is granted.  


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


